DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
- reference character “5” has been used to designate both engine and occupant seat,
- reference character “32” has been used to designate both heat shield outlet and outlet duct, and
- reference character “31” has been used to designate both second heat shield inlet and outlet duct.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "8" have both been used to designate engine.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 27-28 and 30 are objected to because of the following informalities:

Regarding Claim 27
Line 3 recites the language “the two banks”. To maintain consistency and clarity throughout the claims, the claim language should be amended such that it says –the two banks of cylinders—
Line 5 recites the language “the exhaust components”. To maintain consistency and clarity throughout the claims, the claim language should be amended such that it says –the plurality of exhaust components—

Regarding Claim 28
Line 3 recites the language “the outlet”. To maintain consistency and clarity throughout the claims, the claim language should be amended such that it says –the heat shield outlet—

Regarding Claim 30
Line 4 recites the language “the second inlet”. To maintain consistency and clarity throughout the claims, the claim language should be amended such that it says –the second diverter inlet—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 29
Line 3 recites the limitation “diverter outlets”. However, Line 2 previously disclosed “a plurality of diverter outlets”. Therefore, it is unclear if the “diverter outlets” of line 3 are some of, none of, or all of the plurality of diverter outlets recited in line 2. 

Regarding Claim 31
Line 2 recites the limitation “the first set of diverter outlets”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim limitation has been interpreted as if it read --a of the two sets of diverter outlets--
Line 3 recites the limitation “the second set of diverter outlets”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim limitation has been interpreted as if it read --a of the two sets of diverter outlets--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 36, 41, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bruno, DE102017206889 A1.

Regarding Claim 27
Bruno discloses a vehicle comprising: an engine (1) comprising two banks of cylinders (2.1, 2.2) having axial directions angled relative to each other to form a region running between the axial directions of the two banks of cylinders (2.1, 2.2); a plurality of exhaust components (6, 8) located in the region; and a heat shield (10) enclosing the plurality of exhaust components (6, 8) between the engine (1) and the heat shield (10), the heat shield (10) comprising an inner surface facing the plurality of exhaust components, a first heat shield inlet (14) and a heat shield outlet (at (11.2)), and the heat shield (10) being configured to channel an airflow between the first heat shield inlet (14) and the heat shield outlet over the inner surface of the heat shield (10); wherein the heat shield comprises an air diverter (23) configured to disperse an airflow entering from the first heat shield inlet (14) over the inner surface of the heat shield (10) (Bruno, [0027]-[0039]). 

Regarding Claim 36
Bruno discloses the system as rejected in Claim 27 above. Bruno further discloses the vehicle comprising a turbocharger (8), the turbocharger (8) comprising a compressor and a turbine, and wherein the plurality of exhaust components (6, 8) comprise the turbine of the turbocharger (8) (Bruno, Figure 1b). 

Regarding Claim 41
Bruno discloses the system as rejected in Claims 27 and 36 above. Bruno further discloses that the first heat shield inlet (14) is located closer to the turbine (turbocharger (8)) than the heat shield outlet (Bruno, Figure 1b). 

Regarding Claim 43
Bruno discloses the system as rejected in Claim 27 above. Bruno further discloses that the exhaust components (6, 8) comprises one or more of an exhaust manifold, an exhaust pipe, and an exhaust gas treatment device (6) (Bruno, Figure 1b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno, DE102017206889 A1, in view of Asaura et al., US 2018/0003100.

Regarding Claim 38
Bruno discloses the system as rejected in Claim 27 above. Bruno further discloses that the plurality of exhaust components (6, 8) comprises the turbine of the turbocharger (8) (Bruno, Figure 1b). However, Bruno does not disclose that the vehicle comprises a turbocharger per bank of cylinders. 
Asaura teaches an internal combustion engine system that comprises two cylinder banks (100a, 100b) where each bank of cylinders comprises a turbocharger (6a, 6b) (Asaura, [0061], Figure 7). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bruno such that each bank of cylinders comprises a turbocharger as is taught by Asaura as being well known in the art. Therefore, it would have bee obvious to provide an additional turbocharger. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In the vehicle of Claim 28, the inclusion of:
“the heat shield comprises a second heat shield inlet, the heat shield is configured to channel an airflow between the second heat shield inlet and the outlet over the inner surface of the heat shield, and the air diverter is configured to disperse an airflow entering from the second heat shield inlet over the inner surface of the heat shield” was not found. 

	In the vehicle of claim 29, the inclusion of:
“the air diverter comprises a first diverter inlet and a plurality of diverter outlets, the air diverter being located within the heat shield so that the airflow entering from the first heat shield inlet is directed to diverter outlets from the first diverter inlet to disperse the airflow entering form the first heat shield inlet over the inner surface of the heat shield, and wherein the air diverter comprises a plurality of channels running between the first diverter inlet and respective diverter outlet” was not found. 

	In the vehicle of claim 32, the inclusion of:
“a first duct connected between the first fan and the first heat shield inlet so that when the first fan is active the first duct channels air between the first fan and the first heat shield inlet” was not found. 

In the vehicle of claim 39, the inclusion of:
“a first linkage running through a first opening, the first opening running between the inner surface and an outer surface of the heat shield, and a second linkage running through a second opening, the second opening running between the inner surface and an outer surface of the heat shield” was not found. 

 	In the vehicle of claim 40, the inclusion of:
“the compressor is located outside of the heat shield” was not found. 

In the vehicle of claim 44, the inclusion of:
“the heat shield comprises an insulation layer sandwiched between metal layers, the insultation layer having a thickness which varies over the heat shield” was not found. 

	In the vehicle of claim 45, the inclusion of:
“a housing configured to house the retractable roof when the roof is in the retracted configuration, the housing being positioned at least partially over the heat shield; and a moveable cover configured to close the housing” and “a luggage storage area located behind the passenger seat, the luggage storage area being positioned at least partially over the heat shield” was not found.

	In the vehicle of claim 46, the inclusion of:
“the heat shield comprises a first heat shield piece, a second heat piece and a gasket comprising a cylindrical portion and a flat portion joined to the cylindrical portion” and “the flat portion is between the first heat shield piece and second heat shield piece and the cylindrical portion contacts both the first heat shield piece and second heat shield piece” was not found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746